Title: To James Madison from John Drayton, 21 May 1812
From: Drayton, John
To: Madison, James


Sir.
Hopeland, (South Carolina) May 21st: 1812.
I yesterday received from the Department of State, the Appointment of District Judge, of this State; which, you have been pleased to confer upon me. I am now at my plantation, with my family; but shall hasten to Charleston in a few days, to enter upon the duties of that Station: and have written to the Department of State on the Subject. You will be so good, as to excuse my addressing this, to yourself. It is, for the express purpose, of presenting my grateful thanks to you for the appointment: And to assure you, that I am with the Sincerest good wishes, and the greatest respect, sir, Your most Obedient Servant
John Drayton
 